DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2019, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-20 are pending and are rejected under 35 U.S.C. § 103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-3, 7-10, 13, 15-17, and 18-20
Claims 1-3, 7-10, 13, 15-17, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Calder et al. (U.S. Patent Publication No. 2012/0303999).

Claim 1
Regarding claim 1, Calder discloses: 
A system comprising: 
a host processor (Calder: Figure 1; ¶ [0035]); 
a volatile memory device coupled to the host processor (Calder: Figure 1; ¶ [0035]; ¶ [0037]); 
at least a first persistent memory device coupled to the host processor (Calder: Figure 1; ¶ [0035]; ¶ [0049]); 
the host processor being configured to execute one or more applications (Calder: ¶ [0037]-[0038]); 
the volatile memory device and the first persistent memory device being in respective distinct fault domains of the system (Calder: ¶ [0041]-[0042]); 
wherein at least one of a plurality of data objects generated by a given one of the applications is accessible from multiple distinct storage locations in respective ones of the distinct fault domains (Calder: ¶ [0041]-[0042]). 

a collection of physical drives or other computer-readable memory, which may be coupled to one or more processors, such as compute stamps” (Calder: ¶ [0049]).  Calder further teaches persistence of data by saving the data across stamps of saving it to fault domains carved out of nodes within a single stamp (Calder: ¶ [0041]-[0042]).  A node can be any type of computing device and can include computer-storage media in the form of volatile and/or non-volatile memory (Calder: Figure 1; ¶ [0037]; ¶ [0040]).
Calder does not explicitly teach that volatile memory and persistent memory are located in distinct fault domains, as specified in the claim.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that different nodes within a storage stamp (as well as nodes in different storage stamps) representing distinct fault domains could each have a different type of memory (i.e., volatile or persistent/non-volatile) from other nodes in other fault domains since a node can include computer-storage media in the form of volatile and/or non-volatile memory.

Claims 2-3, 7-10, and 13
Regarding claim 2, Calder discloses:
The system of claim 1 wherein the host processor and the volatile memory device are in a first one of the distinct fault domains and the first persistent memory device is in a second one of the distinct fault domains (Calder: Figure 1; ¶ [0035]; ¶ [0037]; ¶ [0040]-[0042] (Similar to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention one of ordinary skill in the art that different nodes within a storage stamp (as well as nodes in different storage stamps) representing distinct fault domains each contain one or more processors and could each have a different type of memory (i.e., volatile or persistent/non-volatile) from other nodes in other fault domains since a node can include computer-storage media in the form of volatile and/or non-volatile memory.)). 

Regarding claim 3, Calder discloses:
The system of claim 2 wherein the data object remains accessible in one of the first and second fault domains responsive to a failure in the other one of the first and second fault domains (Calder: ¶ [0041]-[0042]). 

Regarding claim 7, Calder discloses:
The system of claim 1 wherein the host processor, the volatile memory device and the first persistent memory device are part of a first application server and wherein the system further comprises one or more additional application servers interconnected with one another and with the first application server via a network of the system (Calder: ¶ [0039]; ¶ [0041]; ¶ [0057]). 

Regarding claim 8, Calder discloses:
The system of claim 1 wherein the system further comprises a second persistent memory device coupled to the host processor and wherein the volatile memory, the first persistent memory device and the second persistent memory device are in respective first, second and third distinct fault domains of the system (Calder: ¶ [0041]-[0042]). 

Regarding claim 9, Calder discloses:
The system of claim 8 wherein a particular one of the data objects generated by the given application is stored in respective distinct storage locations of the first and second persistent memory devices (Calder: ¶ [0041]-[0042]). 

Regarding claim 10, Calder discloses:
The system of claim 9 wherein responsive to a failure in one of the first and second persistent memory devices, the data object remains accessible in the other one of the first and second persistent memory devices (Calder: ¶ [0041]-[0042]). 

Regarding claim 13, Calder discloses:
The system of claim 7 wherein responsive to a failure in at least one of the host processor and the volatile memory device of the first application server, a particular one of the data objects generated by the given application and stored in a storage location of the first persistent memory device remains accessible over the network to at least one of the one or more additional application servers (Calder: ¶ [0039]; ¶ [0041]; ¶ [0057]). 

Claims 15-17
Claim 15 recites limitations for a method which are similar to the limitations for the system in claims 1-3, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 16 recites limitations for a method which are similar to the limitations for the system in claim 7, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 17 recites limitations for a method which are similar to the limitations for the system in claims 8-10, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 18-20
Claim 18 recites limitations for a computer program product which are similar to the limitations for the system in claims 1-3, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 19 recites limitations for a computer program product which are similar to the limitations for the system in claim 7, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 20 recites limitations for a computer program product which are similar to the limitations for the system in claims 8-10, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 4-6 and 11-12
Claims 4-6 and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Calder et al. (U.S. Patent Publication No. 2012/0303999) in view of Das Sharma et al. (U.S. Patent Publication No. 2015/0186215).

Claim 4
Regarding claim 4, Calder discloses:
The system of claim 1 wherein the first persistent memory device comprises: 
wherein responsive to a failure in a first one of the fault domains comprising the host processor and the volatile memory device, the first persistent memory device remains accessible in a second one of the fault domains via the second port of the multi-ported host bus adaptor (Calder: ¶ [0039]; ¶ [0041]; ¶ [0057]). 

	Further regarding claim 4, Calder does not explicitly disclose, but Das Sharma teaches:
a multi-ported host bus adaptor comprising a memory bridge coupled to a persistent memory (Das Sharma: ¶ [0020]); 
a first one of the ports of the multi-ported host bus adaptor being coupled to the host processor and providing a cache coherent interface configured to transport cache lines to and from the host processor (Das Sharma: ¶ [0002]; ¶ [0020]); and 
a second one of the ports of the multi-ported host bus adaptor being coupled to a network of the system and being configured to support data transfers over the network to and from other processing devices of the system (Das Sharma: ¶ [0020]). 

Das Sharma teaches a memory storage system which contains multiple nodes with independent fault domains.  Das Sharma further teaches each node is connected to a network interface card (NIC).  In some cases, the NIC is a remote direct memory access (RDMA) capable Ethernet device or another I/O controller, such as an InfiniBand Host Bus Adapter (IB-HBA). The NIC enables each node to connect to an RDMA interconnect (Das Sharma: ¶ [0020]; ¶ 

Claims 5-6
Regarding claim 5, Calder in view of Das Sharma discloses:
The system of claim 4 wherein an inbound data transfer received via the second port of the multi-ported host bus adaptor causes a cache invalidation command to be transferred via the first port of the multi-ported host bus adaptor to the host processor (Calder: ¶ [0156] (failover includes severing replication between primary storage stamp and a destination storage stamp; this redirects any additional changes away from the failed primary storage stamp.)). 

Regarding claim 6, Calder in view of Das Sharma discloses:
The system of claim 4 wherein the memory bridge of the multi-ported host bus adaptor implements local processing functionality including one or more of: storage protocol bridging; command initiation and response for the first and second ports; acceleration for at least one of encryption, decryption, compression and decompression; intelligent offloading of data objects from the persistent memory to other storage devices of the system; movement of data objects between multiple storage tiers of the system; and movement of data objects between multiple application servers of the system responsive to a failure in one of the application servers  (Calder: ¶ [0055]; ¶ [0120]-[0124] (inter-stamp replication in conjunction with failover and migration of data between storage stamps – These correspond to “movement of data objects between multiple application servers of the system responsive to a failure in one of the application servers” in the claim.)). 

Claim 11
Regarding claim 11, Calder does not explicitly disclose, but Das Sharma teaches: 
The system of claim 8 wherein one or more of the data objects are controllably offloaded from the first and second persistent memory devices to one or more other storage devices of the system under specified conditions (Das Sharma: ¶ [0036]). 

Das Sharma teaches a memory storage system which contains multiple nodes with independent fault domains.  Das Sharma further teaches use of a fabric memory controller (FMC) and, if an FMC or a memory module attached to an FMC fails, the contents can be transferred when a timer expires (Das Sharma: ¶ [0034]-[0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the mechanisms for transfer of data as taught by Das Sharma in conjunction with the storage stamps taught by Calder.  One of ordinary skill in the art would be motivated to do so in order to enable Reliability Availability Serviceability (RAS) features in the storage system (Das Sharma: ¶ [0034]).

Claim 12
Regarding claim 12, Calder in view of Das Sharma discloses:
ability to reconstruct the contents of the replicated memory if an FMC or its associated global memory goes down)). 

Claim 14
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Calder et al. (U.S. Patent Publication No. 2012/0303999) in view of Das Sharma et al. (U.S. Patent Publication No. 2015/0186215) in further view of Elserougi et al. (“A Switched-Capacitor Submodule for Modular Multilevel HVDC Converters With DC-Fault Blocking Capability and a Reduced Number of Sensors”; 2016).

Regarding claim 14, Calder does not explicitly disclose, but Das Sharma teaches:
The system of claim 1 wherein data is transferred across the fault domains using high-speed serial interconnects provisioned with direct current blocking capacitors to prevent faults from crossing between the fault domains (Das Sharma: ¶ [0040]).

Das Sharma teaches a memory storage system which contains multiple nodes with independent fault domains.  Das Sharma further teaches use of serial links to connect each node to a shared memory controller (Das Sharma: ¶ [0033]; ¶ [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the mechanisms for transfer of data as taught by Das Sharma in conjunction with the storage stamps taught by Calder.  One of ordinary skill in the art would be motivated to do so in order to enable 
Calder in view of Das Sharma does not explicitly teach use of direct current blocking capacitors as described in the claim.
Further regarding claim 14, Calder in view of Das Sharma does not explicitly disclose, but Elserougi teaches:
The system of claim 1 wherein data is transferred across the fault domains using high-speed serial interconnects provisioned with direct current blocking capacitors to prevent faults from crossing between the fault domains (Elserougi: ¶ [0040]).

Elserougi teaches use of modular multilevel converters (MMCs) with a switched capacitor submodule for DC fault blocking (Elserougi: Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an MMC such as taught by Elserougi in conjunction with the storage system taught by Calder in view of Das Sharma to prevent faults from crossing between fault domains.  One of ordinary skill in the art would be motivated to do so due to the modularity, scalability, and reduced complexity of the MMC taught by Elserougi (Elserougi: p. 314, Section I. Introduction) and to maintain the high availability of data in the storage system.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pfister (“An Introduction to the InfiniBand™ Architecture”; 2001) teaches features associated with the Infiniband architecture.
Sassone (“Commercial Trends in Off-chip Communication”; 2003) teaches aspects of off-chip communication, including the use of bridges.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113